Exhibit 10.2

UNITED BANKSHARES, INC.

2011 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”), is made, effective as
of the              day of                             , 2012 (hereinafter the
“Date of Grant”), between United Bankshares, Inc., (“United”), and
                                                  (“Participant”).

R E C I T A L S:

WHEREAS, United has adopted the United Long-Term Incentive Plan (the “Plan”),
pursuant to which awards of restricted shares of United’s Common Stock may be
granted to persons including Key Employees of United and its affiliates, and
non-employee members of the Board of Directors of United (the “Board”); and

WHEREAS, the Compensation Committee of the Board has determined on             
that it is in the best interests of United and its stockholders to grant the
restricted stock award provided for herein (the “Restricted Stock Award”) to
Participant in connection with the Participant’s services to the United, such
grant to be subject to the terms set forth herein and in the Plan.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

1.         Incorporation by Reference, Etc. The provisions of the Plan are
hereby incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. The Committee shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations under them, and its decision shall be binding and
conclusive upon the Participant and his legal representative in respect of any
questions arising under the Plan or this Agreement.

2.         Grant of Restricted Stock Award. United hereby grants on the Date of
Grant to the Participant a Restricted Stock Award consisting of             
shares of Common Stock (hereinafter called the “Restricted Shares”), on the
terms and conditions set forth in this Agreement and as otherwise provided in
the Plan. The Restricted Shares shall vest in accordance with Section 3(a)
hereof.

3.         Terms and Conditions.

(a) Vesting. Except as otherwise provided in the Plan and this Agreement, and
contingent upon the Participant’s continued employment, or in the case of a
non-employee member of the Board, continued membership on the Board, as the case
may be, (i) twenty-five percent (25%) of the Restricted Shares shall vest and
become non-forfeitable on the first anniversary of the Award Date;
(ii) twenty-five percent (25%) of the Restricted Shares shall vest and become
non-forfeitable on the second anniversary of the Award Date; (iii) twenty-five
percent (25%) of the Restricted Shares shall vest and

 

79



--------------------------------------------------------------------------------

become non-forfeitable on the third anniversary of the Award Date; and
(iv) twenty-five percent (25%) of the Restricted Shares shall vest and become
non-forfeitable on the fourth anniversary of the Award Date; (each such
anniversary, is hereinafter sometimes referred to as a “Vesting Date”).

(b) Taxes. The Participant shall pay to United promptly upon request, and in any
event at the time Participant recognizes taxable income in respect of the
Restricted Stock Award, an amount equal to the taxes, if any, that United
determines it is required to withhold under applicable tax laws with respect to
the Restricted Shares. Such payment shall be made in the form of cash.

(c) Book Entry. The Restricted Shares will be evidenced by book-entry
registration. Issuance of the Restricted Shares by book-entry registration is
subject to the acceptance of the Award by the Participant, by execution of this
Agreement, accompanied by a Form of Registration and Selection of Beneficiary, a
form for Election to Include Income in Year of Transfer of Property Pursuant to
Section 83(b) of the Internal Revenue Code, if applicable, and a completed
Internal Revenue Service Form W-9, Request for Taxpayer Identification Number
and Certification. In addition, in the event any stock certificate is issued in
respect of any Restricted Shares, in the discretion of the Committee, such
certificate shall be registered in the name of the Participant and shall bear an
appropriate legend (as determined by the Committee) referring to the terms,
conditions, and restrictions applicable to such Restricted Shares, but shall
remain in the physical custody of United or its designee at all times prior to,
in the case of any particular Restricted Shares, the applicable Vesting Date.
The Committee may require, in its discretion, as a condition to the receipt of
this Restricted Stock Award, that Participant shall deliver to United a stock
power, duly endorsed in blank, relating to the Restricted Shares.

(d) Effect of Termination of Services.

(i) Except as provided in subsection (ii) of this Section 3(d), unvested
Restricted Shares shall be forfeited without consideration by Participant at any
time prior to the Vesting Date upon Participant’s termination and separation
from service from United (or affiliate) as (a) an employee, or, (b) if the
Participant is a non-employee Director of United, then as a Director.
(Notwithstanding any other provision of this Agreement, for all purposes under
this Agreement, the terms ‘termination,’ ‘termination of employment,’
‘Termination of Service,’ ‘discharge,’ ‘resignation,’ ‘resignation from
service,’ ‘retire,’ ‘retirement,’ ‘early retirement,’ ‘normal retirement’ and
any similar terms, shall have meanings and be interpreted and construed in a
manner consistent with and in compliance with the definition of ‘separation from
service’ under Internal Revenue Code (“Code”) Section 409A and the regulations
and guidance issued thereunder, which are incorporated herein by reference as if
set forth in full.)

(ii) With respect to a Participant who is a Key Employee, upon the Participant’s
termination and separation from service from United (or affiliate) as an
employee due to Normal Retirement (as defined in the Plan), Death, due to
Disability (as defined in the Plan), or due to Change in Control (as defined in
the Plan), any remaining unvested Restricted Shares shall vest on the date of
such termination and separation from service. With respect to a Participant who
is a non-employee Director of United, upon termination and separation from
service on the Board, due to Normal Separation (as defined in the Plan) or
Change in Control, any remaining unvested Restricted Shares shall vest on the

 

80



--------------------------------------------------------------------------------

date of such termination and separation from service. In the event of
termination and separation from service of a Participant who is a Key Employee
For Cause (as defined in the Plan) or of a non-employee Director For Cause (as
defined in the Plan), all Restricted Shares that are not fully vested at the
time of such termination and separation from service For Cause will be forfeited
immediately.

(e) Rights as a Stockholder; Dividends. Participant shall be the record owner of
the Restricted Shares unless and until such shares are forfeited pursuant to
Section 3(d) hereof or sold or otherwise disposed of, and as record owner shall
be entitled to all rights of a common stockholder of United, including, without
limitation, the right to vote such Restricted Shares and the right to receive
dividends (or dividend equivalents); provided, however, that any Shares
distributed as a dividend or otherwise with respect to any Restricted Shares as
to which the restrictions have not yet lapsed shall be subject to the same
restrictions, and evidenced in the same manner, as such Restricted Shares.

(f) Restrictive Legend. As stated above, the Restricted Shares are to be
evidenced by book-entry registration. In the event that the Committee, in its
discretion, shall at any time issue any certificates representing Restricted
Shares, such certificates shall have affixed thereto a legend in substantially
the following form, or in a similar form as determined by the Committee, in
addition to any other legends that may be required under federal or state
securities laws:

TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE UNITED BANKSHARES, INC. 2011 LONG-TERM INCENTIVE
PLAN AND A RESTRICTED STOCK AWARD AGREEMENT, DATED AS OF             , 20__,
BETWEEN UNITED BANKSHARES, INC. AND             . A COPY OF SUCH PLAN AND
AGREEMENT IS ON FILE AT THE OFFICES OF UNITED BANKSHARES, INC.

(g) Transferability. The Restricted Shares may not at any time prior to the
Vesting Date (as to any particular Restricted Share) be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the
Participant other than by will or the laws of descent and distribution, and any
such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against United; provided, that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.

4.         Miscellaneous.

(a) Notices. Any notice, consent, request or other communication made or given
in accordance with this Agreement shall be in writing and shall be deemed to
have been duly given when actually received or, if mailed, three days after
mailing by registered or certified mail, return receipt requested, or one
business day after mailing by a nationally recognized express mail delivery
service with instructions for next-day delivery, to those persons listed below
at their following respective addresses or at such other address or person’s
attention as each may specify by notice to the others:

 

81



--------------------------------------------------------------------------------

To United:

United Bankshares, Inc.

United Square

Fifth & Avery Streets

Parkersburg, West Virginia 26101

Attn.:                 

To Participant:

The most recent address for the Participant in the records of United.
Participant hereby agrees to promptly provide United with written notice of any
change in Participant’s address for so long as this Agreement remains in effect.

(b) Bound by Plan. By signing this Agreement, Participant acknowledges that he
or she has received a copy of the Plan and has had an opportunity to review the
Plan and agrees to be bound by all the terms and provisions of the Plan.

(c) Beneficiary. Participant may file with the Committee a written designation
of a beneficiary on such form as may be prescribed by the Committee and may,
from time to time, amend or revoke such designation. If no designated
beneficiary survives Participant, the executor or administrator of Participant’s
estate shall be deemed to be Participant’s beneficiary.

(d) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of United, its successors and assigns, and of Participant and the
beneficiaries, executors, administrators, heirs and successors of Participant.

(e) Entire Agreement. This Agreement contains the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and supersedes all prior communications, representations and negotiations
in respect thereto. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same be in writing and signed by the parties
hereto.

(f) Governing Law. This Agreement, the Plan and all determinations made and
actions taken pursuant to the Plan shall be governed by the laws of the State of
West Virginia and applicable federal laws, excluding any conflicts or choice of
law, rule or principle that might otherwise refer construction or interpretation
of this Agreement or the Plan to the substantive law of another jurisdiction.
Any dispute, controversy or claim between United and Participant, any
Beneficiary or other person arising out of or relating to the Plan or this
Agreement shall be settled by arbitration conducted in the City of Charleston in
accordance with the Commercial Rules of the American Arbitration Association
then in force and West Virginia law within 30 days after written notice from one
party to the other requesting that the matter be submitted to arbitration.
Arbitration must be initiated by serving or mailing a written notice of the
complaint to the other party within one year (365 days) after the day the
complaining party first knew or should have known of the events giving rise to
the complaint. Failure to initiate arbitration within this time period will
result in waiver of any right to bring arbitration or any other legal action
with respect to the Plan,

 

82



--------------------------------------------------------------------------------

or this Agreement. The arbitration decision or award shall be binding and final
upon the parties. The arbitration award shall be in writing and shall set forth
the basis thereof. The existence, contents or results of any arbitration may not
be disclosed by a party or arbitrator without the prior written consent of both
parties. The parties shall abide by all awards rendered in such arbitration
proceedings, and all such awards may be enforced and executed upon in any court
having jurisdiction over the party against whom enforcement of such award is
sought. United shall reimburse Participant for all costs and expenses
(including, without limitation, reasonable attorneys’ fees, arbitration and
court costs and other related costs and expenses) the Participant reasonably
incurs as a result of any dispute or contest regarding the Plan, or this
Agreement and the parties’ rights and obligations hereunder if, and when, the
Participant prevails on at least one material claim; otherwise, each party shall
be responsible for its own costs and expenses.

(g) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

(h) Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. The parties hereto confirm
that any facsimile copy of another party’s executed counterpart of this
Agreement (or its signature page thereof) will be deemed to be an executed
original thereof.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement all as of
the date first above written.

 

UNITED BANKSHARES, INC. By:      Title:      

 

PARTICIPANT:   Print Name:     

 

83